Citation Nr: 0739045	
Decision Date: 12/12/07    Archive Date: 12/19/07

DOCKET NO.  05-11 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
20 percent for the veteran's lumbar strain with lumbar spine 
degenerative disc disease.  


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 




INTRODUCTION

The veteran had active service from May 1987 to March 1992.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Philadelphia, Pennsylvania, Regional Office which established 
service connection for lumbar strain with lumbar spine 
degenerative disc disease; assigned an initial 10 percent 
evaluation for that disability; and effectuated the award as 
of March 13, 2004.  In March 2005, the RO granted a temporary 
100 percent evaluation for the veteran's lumbar spine 
disability under the provisions of 38 C.F.R. § 4.30 for the 
period between March 13 and May 31, 2004.  In March 2007, the 
RO increased the initial evaluation for the veteran's 
lumbosacral spine disability from 10 to 20 percent and 
effectuated the award as of June 1, 2004.  

The Board observes that the veteran has appealed from the 
initial evaluation assigned for his service-connected lumbar 
spine disability.  In Fenderson v. West, 12 Vet. App. 119 
(1999), the United States Court of Appeals for Veterans 
Claims (Court) addressed a similar appeal and directed that 
it was specifically not a claim for an increased disability 
evaluation.  However, the Court did not provided a specific 
name for the issue in lieu of "increased disability 
evaluation."  In the absence of such direction, the Board 
has framed the issue as entitlement to an initial evaluation 
in excess of 20 percent for the veteran's lumbar strain with 
lumbar spine degenerative disc disease.  The veteran is not 
prejudiced by such action.  The Board has not dismissed any 
issue and the law and regulations governing the evaluation of 
disabilities is the same regardless of how the issue is 
styled.  


FINDING OF FACT

The veteran's lumbar spine disability has been shown to be 
objectively manifested by no more than a thoracolumbar range 
of motion of forward flexion to 60 degrees with pain, 
extension to 30 degrees, lateral flexion to 30 degrees, 
bilaterally, and rotation to 30 degrees, bilaterally; muscle 
spasm; an inability to perform DeLuca repetitive movement 
test for the lumbar spine due to pain; 3+ reflexes at the 
patellar and Achilles' tendons; a normal gait; and neutral 
spinal positioning.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 20 
percent for the veteran's chronic lumbosacral strain with 
degenerative disc disease have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.326(a), 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5237, 5243 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a Veterans Claims Assistance Act of 2000 
(VCAA) notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for Department of Veterans Affairs (VA) 
benefits.  In reviewing the veteran's claim, the Board 
observes that the RO issued VCAA notices to the veteran in 
March 2004, March 2006, and September 2006 which informed him 
of the evidence generally needed to support a claim for 
service connection and the assignment of an evaluation and 
effective date for an initial award of service connection; 
what actions he needed to undertake; and how the VA would 
assist him in developing his claim.  Such notice effectively 
informed him of the need to submit any relevant evidence in 
his possession.  The March 2004 VCAA notice was issued prior 
to the November 2004 rating decision from which the instant 
appeal arises.  

The VA has secured or attempted to secure all relevant 
documentation.  The veteran was afforded multiple VA 
examinations for compensation purposes.  The examination 
reports are of record.  There remains no issue as to the 
substantial completeness of the veteran's claim.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2007).  Any duty imposed on the VA, including the 
duty to assist and to provide notification, has been met.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Sanders v. Nicholson, 
No. 06-7001 (Fed. Cir. May 16, 2007).  


II.  Lumbar Spine Disability

A.  Historical Review

The veteran's service medical records convey that he was 
treated for low back strain.  The report of a June 2004 VA 
examination for compensation purposes states that the veteran 
complained of low back pain.  He presented a history of 
having undergone a L5-S1 discectomy.  Impressions of lumbar 
strain, lumbar spine degenerative disc disease with 
herniation, and L5-S1 discectomy residuals were advanced.  In 
November 2004, the VA established service connection for 
lumbar strain with lumbar spine degenerative disc disease; 
assigned a 10 percent evaluation for that disability; and 
effectuated the award as of March 13, 2004.  In March 2005, 
the RO granted a temporary 100 percent evaluation for the 
veteran's lumbar spine disability under the provisions of 38 
C.F.R. § 4.30 for the period between March 13 and May 31, 
2004.  In March 2007, the RO increased the initial evaluation 
for the veteran's lumbosacral spine disability from 10 to 20 
percent.  

B.  Evaluation

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2007).  Lumbosacral strain and 
lumbar limitation of motion are to be evaluated under the 
General Rating Formula for Diseases and Injuries of the 
Spine.  

The General Rating Formula for Diseases and Injuries of the 
Spine directs that a 10 percent evaluation is warranted where 
there is either forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; a combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; a combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or more 
of the height.  A 20 percent evaluation requires either 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; forward flexion of 
the cervical spine greater than 15 degrees but not greater 
than 30 degrees; the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 
percent evaluation requires forward flexion of the cervical 
spine of 15 degrees or less or favorable ankylosis of the 
entire cervical spine.  A 40 percent evaluation will be 
assigned for either unfavorable ankylosis of the entire 
cervical spine; forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent evaluation is warranted 
for unfavorable ankylosis of the entire thoracolumbar spine.  
A 100 percent evaluation will be assigned for unfavorable 
ankylosis of the entire spine.  Evaluate any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, separately, under an 
appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic 
Code 5237 (2007).  

Intervertebral disc syndrome (preoperatively or 
postoperatively) is to be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under 38 C.F.R.§ 4.25.  

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, a 10 percent evaluation is 
warranted for incapacitating episodes having a total duration 
of at least one week but less than two weeks during the past 
12 months.  A 20 percent evaluation requires incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months.  A 40 percent 
evaluation requires incapacitating episodes having a total 
duration of at least four weeks, but les s than six weeks 
during the past 12 months.  A 60 percent evaluation requires 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2007).  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are zero to 30 degrees.  
The combined range of motion refers to the sum of the range 
of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  38 C.F.R. § 4.71a 
(2007).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2007).  

At the June 2004 VA examination for compensation purposes, 
the veteran complained of right-sided back pain.  On physical 
evaluation, the veteran exhibited a range of motion of the 
back of forward flexion to 80 degrees with "some 
discomfort," "hyperextension" to 20 degrees with "some 
pain on the right side," "bending" to 30 degrees, 
bilaterally, and 30 degrees of rotation, bilaterally, and no 
muscle spasm.  Contemporaneous X-ray studies of the 
lumbosacral spine revealed "slight straightening of the 
upper curvature of the normal lumbar lordosis," L5-S1 discal 
deterioration, and L2-L4 spurring.  Impressions of lumbar 
strain, lumbar spine degenerative disc disease, and L5-S1 
discectomy residuals were advanced.  

Clinical documentation from Samaritan North Rehabilitation 
and Sports Medical Center dated in August 2004 relates that 
the veteran complained of radiating low back pain.  On 
examination, the veteran exhibited a lumbosacral spine range 
of motion of flexion to 45 degrees, extension to 5 degrees, 
and left side bending to 10 degrees.  

In his December 2004 notice of disagreement, the veteran 
advanced that his lumbar spine disability was manifested by 
chronic back pain; an abnormal spinal contour; a limp; and an 
inability to walk for prolonged distances.  In his March 2005 
Appeal to the Board (VA Form 9), the veteran clarified that 
he walked with a limp due to left hip pain and guarding of 
his back.  He believed that the record supported the 
assignment of a 20 or 30 percent evaluation.  In a November 
2005 written statement, the veteran reiterated that he walked 
with a limp and used medications due to his lumbosacral spine 
symptomatology.  

In an undated written statement received in March 2006, the 
veteran advanced that his lumbar spine disorder rendered him 
sedentary and made it difficult to exercise.  

At an October 2006 VA examination for compensation purposes, 
the veteran complained of chronic back pain which was 
exacerbated by prolonged standing; walking slowly; or 
driving.  The examiner observed that the veteran's gait was 
normal and his spine was in a neutral position.  On physical 
evaluation, the veteran exhibited a thoracolumbar range of 
motion of forward flexion to 60 degrees with pain, extension 
to 30 degrees, lateral flexion to 30 degrees, bilaterally, 
and rotation to 30 degrees, bilaterally; muscle spasm; 3+ 
reflexes at the patellar and Achilles' tendons; and no 
sensory impairment.  Contemporaneous X-ray studies of the 
lumbosacral spine.   The veteran was noted to be "unable to 
perform the DeLuca repetitive movement test for the lumbar 
spine" due to pain and an inability to bend at the waist.  
The veteran was diagnosed with lumbar spine degenerative disc 
disease with L5-S1 herniation; discectomy residuals, and 
residual low back pain.  

The Board has reviewed the probative evidence of record 
including the veteran's written statements on appeal.  While 
the clinical documentation from Samaritan North 
Rehabilitation and Sports Medical Center dated in August 2004 
reflects significant lumbar spine limitation of motion, it 
does not convey all the measurements necessary to fully 
evaluate the veteran's post-operative lumbar spine 
disability.  In light of this fact, the Board finds that the 
private clinical documentation is of limited probative value.  
At the most recent VA examination for compensation purposes 
of record, the veteran's service-connected post-operative 
lumbosacral spine disability was objectively shown to be 
manifested by no more than post-operative lumbar spine 
degenerative disc disease; a lumbar spine range of motion of 
forward flexion to 60 degrees with pain, extension to 30 
degrees, lateral flexion to 30 degrees, bilaterally, and 
rotation to 30 degrees, bilaterally; muscle spasm; 3+ 
reflexes at the patellar and Achilles' tendons; and no 
sensory impairment.  Such findings clearly merit the 
assignment of at least a 20 percent evaluation under the 
provisions of Diagnostic Codes 5237, 5243.  In the absence of 
objective evidence of either forward flexion of the 
thoracolumbar spine 30 degrees or less; favorable ankylosis 
of the entire thoracolumbar spine; or incapacitating episodes 
having a total duration of at least four weeks, but less than 
six weeks during the past 12 months, the Board concludes that 
the initial 20 percent evaluation adequately represents the 
veteran's post-operative lumbar spine disability picture.  

ORDER

An initial evaluation in excess of 20 percent for the 
veteran's lumbar strain with lumbar spine degenerative disc 
disease is denied.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


